Citation Nr: 1801460	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  09-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of bladder surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

As a procedural matter, this issue was previously before the Board in March 2013.  The Board remanded the claim to schedule the Veteran for a videoconference hearing before the Board as he had previously requested.  This matter has now been returned to the Board for further appellate consideration.  

Initially, the Veteran waived a hearing before the Board in his February 2009 substantive appeal, via a VA Form 9.  Subsequently, the Veteran requested a videoconference hearing before the Board in a June 2011 statement.  

In October 2017, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A copy of the hearing transcript is of record and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for further development of this claim. 

Throughout the claim period, the Veteran competently and credibly reports that within 6 months of being discharged from active service, he underwent bladder surgery in 1971 in Chicago, Illinois.  Although the records related to this bladder surgery have been requested, the private hospital has been unable to locate these records.  The Veteran has reported that he experienced hematuria and increased frequency in urination during service, but that he did not report his symptoms because he was serving in Vietnam.  The Veteran reports that these symptoms led to the bladder surgery in early 1971, six months after he was discharged from active service.  Although he does not know the exact nature of the 1971 bladder surgery, he describes it is as the surgeon taking a piece of the back of the bladder and pulling it forward to widen the opening of his bladder.  The Veteran contends that he had symptoms during service, such as the hematuria and increased frequency of urination, that were the same symptoms that led to this bladder service shortly after service.  He also attributes the bladder condition to exposure to herbicide agents while serving in Vietnam.  Further, the Veteran attributes his current small bladder size to this bladder surgery.  The Veteran contends the bladder surgery and any subsequent residuals, to include kidney stones and renal cysts, should be service-connected as he the symptoms began in service.  

The Veteran has not yet been afforded a VA examination to determine the nature and etiology of claimed disability.  A medical opinion is necessary to address whether any residuals of bladder surgery had their onset during service or are otherwise related to service, to include exposure to herbicide agents in Vietnam.  Thus, the Veteran should be afforded a VA examination to address this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of claimed residuals of bladder surgery.  The examiner should review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  



Note:  The Veteran's competently and credibly reports that he underwent a bladder surgery in 1971, within 6 months of discharge from active service, and any records of such surgery are unavailable.  

After review of the record and examination of the Veteran, the examiner is asked to address the following: 

(a).  Identify all current residuals of claimed bladder surgery, to include any kidney stones, renal cysts, and overactive bladder.  

(b).  Provide a medical opinion as to whether each identified current residual of bladder surgery had its onset during service or is otherwise related to service, including exposure to herbicide agents during service in Vietnam.  

**In doing so, discuss whether any symptoms during active service were early manifestations of disability resulting in claimed 1971 bladder surgery and any current residuals, including the Veteran's competent reports that he experienced hematuria and increased frequency of urination during active service shortly before being discharged. 
.
A thorough rationale should be provided for each medical opinion provided.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




